Burch, J.
(dissenting): I think the judgment of the district court should be affirmed. Extrinsic fraud includes conduct of the prevailing party which prevents fair submission of the controversy. (Garrett v. Minard, 82 Kan. 338, 108 Pac. 80.) Intrinsic fraud is fraud pertaining to determination of the controversy. In this instance, the court finds in effect that, by inducing the guardian ad litem to play a purely formal part, the lumber company forestalled an answer stating the facts which it knew would be fatal to its lien, and consequently the minors’ interests were never in fact brought to its attention. Minors must act in a lawsuit through the means the law provides — a guardian ad litem — and when the adverse party deprives them of the kind of representation the law contemplates, I am inclined to think the fraud may be regarded as extrinsic, and as affecting the result.
Mason and Harvey, JJ., are of opinion the judgment should be reversed in its entirety.